Citation Nr: 1646777	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  13-25 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel
INTRODUCTION

The Veteran served on active duty from March 1964 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma which denied service connection for bilateral hearing loss and tinnitus.

In August 2016, the Veteran testified at a videoconference hearing in front of the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, he has a current bilateral hearing loss disability for VA compensation purposes that is consistent with his in-service noise exposure. 

2.  Resolving reasonable doubt in favor of the Veteran, he has a current tinnitus disability that is consistent with his in-service noise exposure.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hearing loss disability are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Given the favorable disposition to grant the claims for bilateral hearing loss and tinnitus, the Board finds that all notification and development actions needed to fairly adjudicate these claims have been accomplished.

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Certain diseases, to include sensorineural hearing loss may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as sensorineural hearing loss is through a demonstration of continuity of symptomatology.  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Tests are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, it is noted that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  However, the in-service hearing evaluations discussed below appear to have been conducted using the ASA standards.  Therefore, in order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards.  For ISO conversion, the Board added (+15) (+10) (+10) (+10) (+5).
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Factual Background and Analysis

The Veteran contends that his hearing loss and tinnitus disabilities are the result of his in-service noise exposure where he worked in air frame repair while he was in the Air Force.  

The Veteran's service treatment records are negative for complaints of, treatment for, or findings of bilateral hearing loss or tinnitus.

Audiometric testing on the Veteran's March 1964 enlistment examination revealed pure tone thresholds, obtained by air conduction, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0(15)
0(10)
0(10)
0(10)
0(5)
LEFT
0(15)
0(10)
0(10)
0(10)
0(5)

Audiometric testing on the Veteran's February 1968 separation examination revealed pure tone thresholds, obtained by air conduction, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0(15)
0(10)
5(15)
5(15)
10(15)
LEFT
0(15)
0(10)
0(10)
5(15)
5(10)

The Veteran underwent a VA examination in December 2012.  

Audiometric testing in December 2012 revealed pure tone thresholds, obtained by air conduction, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
60
70
75
LEFT
55
60
75
95
90

Speech audiometry revealed speech recognition ability of 72 percent in the right ear and of 86 percent in the left ear.  

The examiner opined that it was less likely than not that the Veteran's bilateral hearing loss was caused by or a result of his military service.  The examiner reported that the Veteran indicated that he operated a rivet gun daily without the use of hearing protection in service and that he was exposed to jet engines on the flight line.  The Veteran was in the Air Force as an air frame repairman with a high probability of noise exposure.  His March 1964 enlistment examination demonstrated normal hearing sensitivity.  His February 1968 separation examination indicated normal hearing bilaterally.  However, although the Veteran had normal hearing during his military service, there was a significant threshold shift of 15db or more for the right ear noted from the 1964 evaluation in comparison to the February 1968 separation examination.  The examiner noted that the Veteran had a reported history of diabetes and high blood pressure which were noted to affect hearing sensitivity and tinnitus.  The Veteran also reported occupational noise exposure as a crane operator for 7 years.  The examiner also indicated that the Veteran had a current diagnosis of tinnitus which was less likely than not related to his military noise exposure.  However, he opined that it was at least as likely as not that the Veteran's tinnitus was a symptom associated with his hearing loss as tinnitus is known to be a symptom associated with hearing loss.

On a March 2013 private evaluation, a private physician noted that the Veteran reported that he was exposed to hazardous noises including jet engines and other heavy machinery noise along the flight line while he served in the Air Force.  After his service, he was employed with General Motors in their employee assistance office where he was not exposed to any noise during this position.  The physician provided a diagnosis of bilateral hearing loss and tinnitus.  The physician opined that after reviewing the history provided by the Veteran, it could not be ruled out that his past history of acoustic trauma and exposure to hazardous noise while in the military were contributing factors to his current hearing threshold levels and tinnitus.  

The record shows that the Veteran currently has bilateral hearing loss for VA compensation purposes and a diagnosis of tinnitus.  The first element of evidence of a current disability is accordingly met. 

Therefore, the question to be decided in the present appeal is whether the current bilateral hearing loss and tinnitus disabilities are associated with the Veteran's active duty.  In this regard, the Board acknowledges that service treatment records are negative for complaints of, treatment for, or findings of hearing loss or tinnitus.  However, when considering the circumstances of the Veteran's service, he was undoubtedly exposed to some noise in service.  

After resolving all reasonable doubt in favor of the Veteran, the Board finds service connection for bilateral hearing loss and tinnitus is warranted.  In support of this conclusion, the Board notes that the physician who conducted the March 2013 evaluation opined that it could not be ruled out that the Veteran's past history of acoustic trauma and exposure to hazardous noise while in the military were contributing factors to his current hearing threshold levels and tinnitus.  The physician noted that the Veteran reported hazardous noise exposure in the service and that hearing protection was not provided.  

Additionally, on VA examination in December 2012, the VA examiner specifically indicated that the Veteran's tinnitus was a symptom associated with the Veteran's hearing loss.

The Board acknowledges that the December 2012 VA examiner opined that it was not at least as likely as not that the Veteran's hearing loss and tinnitus were incurred in service.  However, the examiner did not provide a rationale for his negative nexus opinion.  While the examiner noted that the Veteran had a reported history of diabetes and high blood pressure which were noted to affect hearing sensitivity and tinnitus, he did not specifically address why the Veteran's current hearing loss and tinnitus were not related to the Veteran's conceded in-service noise exposure despite the fact that he noted that there was a significant threshold shift of 15db or more for the Veteran's right ear noted from the 1964 evaluation in comparison to the February 1968 separation examination.  Notably, in providing his negative nexus opinion, the December 2012 VA examiner did not address this threshold shift.

As a result, the Board finds that there is an approximate balance of positive and negative evidence regarding the question of whether the Veteran's bilateral hearing loss and tinnitus disabilities were caused by his service.

In sum, for the reasons and bases discussed above, the Board has resolved doubt in favor of the Veteran, and service connection for bilateral hearing loss and tinnitus is granted.  See 38 U.S.C.A. § 5107(b).


ORDER

Resolving reasonable doubt in favor of the Veteran, entitlement to service connection for a bilateral hearing loss disability is granted.

Resolving reasonable doubt in favor of the Veteran, entitlement to service connection for tinnitus is granted.



____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


